Citation Nr: 0032201	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for dementia.

2.  Whether there is new and material evidence to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder characterized as chronic depressive 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied entitlement to service 
connection for dementia and which found no new and material 
evidence to support reopening a claim of entitlement to 
service connection for chronic depressive disorder.  The 
Board addresses the service connection issue in the REMAND 
portion of this decision.

The veteran's October 1999 claim form also asserts 
entitlement to service connection for a heart disorder, a 
hiatal hernia and for diabetes.  The Board refers these 
matters back to the RO for adjudication.


FINDINGS OF FACT

1.  By an unappealed decision in April 1983, the Board denied 
entitlement to service connection for an acquired psychiatric 
disorder including depressive reaction and chronic anxiety 
disorder.

2.  Evidence associated with the claims file subsequent to 
the Board's April 1983 denial does not bear directly and 
substantially upon the specific matter under consideration, 
is cumulative or redundant, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The Board's April 1983 decision denying entitlement to 
service connection for an acquired psychiatric disorder 
including chronic depressive reaction is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  There is no new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder including 
chronic depressive reaction.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially asserts that there is new and 
material evidence supporting his claim for service connection 
for chronic depression.  However, the Board previously had 
considered this claim and denied entitlement to the benefit 
sought in an April 1983 decision.  The denial was based upon 
the Board's finding no causal relationship between an 
acquired psychiatric disorder and the veteran's service.  The 
April 1983 Board decision is final.  See 38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (2000).

The veteran's acquired psychiatric disorder has been 
variously characterized most consistently as either 
depressive reaction or chronic anxiety disorder.  In the 
April 1982 decision, the Board noted that the record at the 
time included diagnoses of depressive reaction and chronic 
anxiety disorder.  The veteran's current claim, submitted in 
October 1998, also asserts entitlement to VA benefits for 
"nerves," and supporting medical evidence submitted into 
the record both before and after the Board's 1983 decision 
describes essentially the same disorder -- variously 
characterized as chronic anxiety or chronic depression.  
Therefore, the Board finds that the claim at issue here 
refers to the same disorder as that for which the Board 
denied service connection in April 1983.

The VA may reopen and readjudicate a final decision upon a 
finding of new and material evidence.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. § 3.156(a) (2000); see Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  New and material evidence 
is evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).

The evidence of record at the time of the Board's April 1983 
decision included the following:  the veteran's service 
medical records (SMRs), a report of a March 1980 private 
examination, reports of July 1982 VA examinations, private 
treatment records from June 1980 to August 1982 and the 
veteran's own written statements.  The veteran contends that 
during service a physician had told him that he had a problem 
with "nerves."  SMRs include no evidence of a mental 
disorder.  There is no medical evidence of a mental disorder 
until nearly 30 years after the veteran's separation from 
service.  Although medical documentation beginning in 1980 
confirms a mental disorder diagnosed both as chronic 
depression and as chronic anxiety, it includes no evidence of 
a causal relationship between the mental disorder and 
service.

Evidence added to the record after the Board's April 1983 
decision consists of private treatment records from May 1966 
to January 1999, some of which duplicate evidence previously 
associated with the claims file, a report of a February 1999 
VA examination and written statements from the veteran.  The 
new, nonduplicative medical evidence includes diagnoses of 
depression and anxiety, but does not attribute a mental 
disorder to the veteran's service.

The Board finds that to the extent the evidence associated 
with the claims file after April 1983 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the April 1983 Board decision, it cannot constitute 
new and material evidence.  See 38 C.F.R. § 3.156(a).  The 
Board also finds that the portion of the newly submitted 
evidence which is neither cumulative nor redundant still 
cannot be new and material because it fails to provide 
evidence of a causal connection between a current mental 
disorder and the veteran's period of active service.  Only 
the veteran asserts such a connection.  However, because the 
veteran is a lay person with no medical training or 
expertise, his statements alone cannot constitute competent 
evidence of the required nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  
Essentially, the Board finds that even to the extent that 
recently submitted evidence is not duplicative of previously 
considered evidence it nevertheless does not bear directly 
and substantially upon the specific matter under 
consideration and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered to decide fairly the merits of the claim.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996).  Based upon the foregoing the Board 
concludes that there is no new and material evidence to 
reopen the previously disallowed claim for entitlement to 
service connection for chronic depression and that the 
Board's April 1983 decision remains final.


ORDER

There being no new and material evidence, reopening of the 
claim of entitlement to service connection for and acquired 
psychiatric disorder characterized as chronic depressive 
reaction is denied.


REMAND

The Board observes that the veteran's claim of entitlement to 
service connection for dementia was denied by the RO on the 
basis that the veteran had failed to present a well-grounded 
claim.  However, review of the record discloses that new 
statutory provisions expanding VA's duty to assist require 
additional RO action prior to Board review of the veteran's 
claim of entitlement to service connection for dementia.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board notes further, that the recent amendment to 
38 U.S.C.A. § 5107 (West 1991) states that the Secretary 
shall assist a claimant in developing all facts pertinent to 
a claim for benefits, and shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Secretary 
may decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Id.  

In this case, the record includes evidence suggesting the 
existence of medical records pertaining to the veteran's 
dementia which have not been associated with the claims file.  
For example, private treatment records from February 1994 
include evidence that the treating physician referred the 
veteran to another identified physician for evaluation of 
"early dementia."  In addition, a report of a February 1999 
VA examination notes that Alzheimer's disease was initially 
diagnosed in 1993 or 1994 by a physician at the Lexington 
Clinic, and in a February 1999 written statement the veteran 
himself informed the RO that he had been receiving treatment 
from another identified doctor.  The RO should attempt to 
obtain records of the consultation, initial diagnosis and 
subsequent treatment and associate them with the claims file.

In addition, although the February 1999 VA examination report 
includes a diagnosis of Alzheimer's disease dementia, it does 
not include a medical opinion as to the likelihood that the 
disorder was incurred or aggravated during the veteran's 
service.  The RO should have this issue presented to an 
appropriate VA physician for an opinion on this matter.

In consideration of the foregoing, the Board determines that 
further development is necessary to provide the veteran due 
process of law and full consideration of this appeal.  
Accordingly, this case is REMANDED for the following action:

1.  The RO must attempt to locate, obtain 
and associate with the claims file 
medical records (not already associated 
with the claims file) of all private and 
VA examinations, treatments and therapy 
pertaining to the veteran's dementia, 
including but not limited to records of 
examinations, treatments and therapy.

2.  The RO should request an expert 
medical opinion from an appropriate VA 
examiner as to whether it is at least as 
likely as not that the veteran's dementia 
is etiologically related to the veteran's 
military service.  The examiner should 
provide a complete and fully reasoned 
rationale supporting the opinion.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to completion of the 
opinion.

3.  The RO must review the claims file 
and ensure that notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 is completed.  In particular, 
the RO should ensure full compliance with 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107).  The RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000) for further guidance 
on processing this case consistent with 
changes in the law.  The RO also should 
refer to pertinent formal or informal 
guidance subsequently provided by the 
Department, including, final regulations, 
General Counsel precedent opinions and 
pertinent court decisions.

4.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

Thereafter, the RO should readjudicate the veteran's claim 
for service connection for dementia.  If the RO denies the 
benefit sought on appeal, it should issue a supplemental 
statement of the case and provide the veteran with a 
reasonable time within which to respond.  The RO then should 
return the case to the Board for final appellate 
consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 



